ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                  )
    CACI Technologies, Inc.                       )      ASBCA No. 604 70
                                                  )
    Under Contract No. DAAB07-0l-D-G002           )

    APPEARANCES FOR THE APPELLANT:                       J. William Koegel, Jr., Esq.
                                                           General Counsel
                                                         Elizabeth M. Gill, Esq.
                                                           Deputy General Counsel

    APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney
                                                         Cara A. Wulf, Esq.
                                                          Trial Attorney
                                                          Defense Contract Management Agency
                                                          Boston, MA

                                    ORDER OF DISMISSAL

           The dispute has been settled. The appeal is dismissed with prejudice.

           Dated: 30 August 2017




                                                       dministrative Judge
                                                      Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
    Board of Contract Appeals in ASBCA No. 60470, Appeal of CACI Technologies, Inc., rendered
    in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services


I
                                                      Board of Contract Appeals